Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 08/12/2020. Claims 5-24 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 20, and 23-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the connectivity" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a “connectivity” in claim 6, or in any claim from which claim 6 depends. This makes the claim indefinite, as it is unclear what connectivity the claim is referring. 
Claim 13 recites the limitation "the connectivity" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a “connectivity” in claim 13, or in any claim from which claim 13 depends. This makes the claim indefinite, as it is unclear what connectivity the claim is referring. 
Claim 20 recites the limitation "the connectivity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a “connectivity” in claim 20, or in any claim from which claim 20 depends. This makes the claim indefinite, as it is unclear what connectivity the claim is referring. 
Claim 23 recites the limitation “the three-dimensional space” in line 2. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a “three-dimensional space” in claim 23, or in any claim from which claim 23 depends. This makes the claim indefinite, as it is unclear what three-dimensional space the claim is referring. Likewise, claim 24, which depends from claim 23, is also indefinite by virtue of its dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paiva Ferreira et al. US 20170212511 A1 (“Paiva Ferreira”).
	Regarding Claim 19. Paiva Ferreira teaches a computer-readable non-transitory recording medium storing computer-executable instructions (A device for self-automated parking lot for autonomous vehicles based on a vehicle network, comprising a parking lot controller that manages and coordinates a group of vehicles [Claim 1]. The method of operating the parking lot includes a non-transitory storage media including program instructions for implementing the method, the instructions are executable to carry out the method [Claim 20]) that when executed by a processor cause a computer system to: 
	select a set of common positions, the common positions including one or more overlapping portions of an initial position and a target position of moving the plurality of control objects (vehicle movements are controlled to move autonomously in platoon and can move already parked vehicles in order to make available a parking space for a vehicle arriving to the parking space, meaning that the vehicles move autonomously from a number of start points to a number of end points, and those start and end points overlap [Claim 1, FIGS. 1-3]); 
	select a head object of the plurality of control objects, wherein the head object relates to a first control object located within the set of common positions and is adjacent to a position not occupied by the plurality of control objects in the target position (A lead vehicle is elected, as shown in FIG. 14, and the leader can be elected by the system based on a number of criteria, including vehicle position and conflicts detected, meaning that a vehicle could be selected as the head object based on the object being adjacent to a position not occupied by the plurality of control objects in the target position, as shown in FIG. 1 [paragraph 90, FIGS. 1 and 14]); 
	select a tail object of the plurality of control object, wherein the tail object is based on a second control object at a position outside the set of common positions and is movable while maintaining connectivity of the control object structure (A lead vehicle is elected, as shown in FIG. 14, and the leader can be elected by the system based on a number of criteria, including vehicle position and conflicts detected, meaning that a vehicle could be selected as the head object based on the object being adjacent to a position not occupied by the plurality of control objects in the target position, as shown in FIG. 1  [paragraph 90, FIGS. 1 and 14]. When this is done, all vehicles must be arranged in a platoon, and FIG. 12 shows the process for how each vehicle is selected for movement in the platoon. By nature of any group, one vehicle will inevitably be last in line); 
	move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object (FIG. 3 shows that when a vehicle wants to exit the parking structure, all vehicles in lines 1-6 have to rotate clockwise in order to let the specified vehicle exit [paragraph 70]); 
	based on the moved control objects, update the set of common positions based on the position not occupied by the plurality of control objects in the target position; 
	update the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions (The parking lot controller receives vehicle position and sensor status data from the vehicle modules, creating a data map of the parking lot vehicles, periodically broadcasting vehicle modules with updates of said data [Claim 16]. A collaborative parking system (CPS) communicates with a vehicle and controller [paragraph 125]. In FIG. 10, the system gathers information from the vehicles through on-board systems and the vehicles send messages containing vehicle position, which are periodically re-broadcast with updated information [FIG. 10], based on the information collected by vehicle sensors. These sensors can include parking space detection [paragraph 40]. A vehicle entering the parking lot first queries the PLC for its availability [paragraph 60]. The PLC has a complete view of the parking lot state, mapping a vehicle to a parking space, and determines if it is full. This means that the common positions include details based on which positions are occupied by the control objects, and which positions are free. A free parking spot would be a target position that is outside the set of common positions); and 
	repeat at least the updating the set of common positions and the moving each of the control objects until at least one of the plurality of control objects occupies all portions of the target position (The process disclosed above is repeated in FIG. 10 as messages from the vehicles are periodically re-broadcast with updated information [FIG. 10]. Whenever a vehicle tries to enter the parking lot, it queries the PLC for availability, and the PLC responds affirmatively if it is not full [paragraph 60]. This means that the above processes are repeated until the parking lot is filled and control objects occupy all portions of the target position (the parking lot itself)).
	Regarding Claim 22. Paiva Ferreira teaches the computer-readable non-transitory recording medium of claim 19, the computer-executable instructions when executed further causing the system to:
	move a plurality of portions of the plurality of control objects concurrently based on the set of movements made by one or more portions of the head object (the system allows for the simultaneous, platoon-based, mobility of vehicles to improve the overall exit time [paragraph 71]. This means that as the lead object moves, the other control objects will move concurrently based on the set of movements made by the head object when they move autonomously in a platoon, as described in Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 12, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paiva Ferreira et al. US 20170212511 A1 (“Paiva Ferreira”) in view of High et al. US 10254766 B2 (“High”).
	Regarding Claim 5. Paiva Ferreira teaches a computer-implemented method for moving a plurality of control objects in a space (A device for self-automated parking lot for autonomous vehicles based on a vehicle network, comprising a parking lot controller that manages and coordinates a group of vehicles [Claim 1]), the method comprising:
	selecting a set of common positions, the common positions including one or more overlapping portions of an initial position and a target position of moving the plurality of control objects (vehicle movements are controlled to move autonomously in platoon and can move already parked vehicles in order to make available a parking space for a vehicle arriving to the parking space, meaning that the vehicles move autonomously from a number of start points to a number of end points, and those start and end points overlap [Claim 1, FIGS. 1-3]);
	selecting a head object of the plurality of control objects, wherein the head object relates to a first control object located within the set of common positions and is adjacent to a position not occupied by the plurality of control objects in the target position (A lead vehicle is elected, as shown in FIG. 14, and the leader can be elected by the system based on a number of criteria, including vehicle position and conflicts detected, meaning that a vehicle could be selected as the head object based on the object being adjacent to a position not occupied by the plurality of control objects in the target position, as shown in FIG. 1 [paragraph 90, FIGS. 1 and 14]);
	selecting a tail object of the plurality of control object, wherein the tail object is based on a second control object at a position outside the set of common positions and is movable while maintaining connectivity of a control object structure (A lead vehicle is elected, as shown in FIG. 14, and the leader can be elected by the system based on a number of criteria, including vehicle position and conflicts detected, meaning that a vehicle could be selected as the head object based on the object being adjacent to a position not occupied by the plurality of control objects in the target position, as shown in FIG. 1  [paragraph 90, FIGS. 1 and 14]. When this is done, all vehicles must be arranged in a platoon, and FIG. 12 shows the process for how each vehicle is selected for movement in the platoon. By nature of any group, one vehicle will inevitably be last in line);
	moving, in series from the head object to the tail object, each of the plurality of control objects wherein control objects that are subsequent to the head object repeat a set of movements made by one or more portions of the head object (FIG. 3 shows that when a vehicle wants to exit the parking structure, all vehicles in lines 1-6 have to rotate clockwise in order to let the specified vehicle exit [paragraph 70]);
	based on the moved control objects, updating the set of common positions based on the position not occupied by the plurality of control objects in the target position;
	updating the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions (The parking lot controller receives vehicle position and sensor status data from the vehicle modules, creating a data map of the parking lot vehicles, periodically broadcasting vehicle modules with updates of said data [Claim 16]. A collaborative parking system (CPS) communicates with a vehicle and controller [paragraph 125]. In FIG. 10, the system gathers information from the vehicles through on-board systems and the vehicles send messages containing vehicle position, which are periodically re-broadcast with updated information [FIG. 10], based on the information collected by vehicle sensors. These sensors can include parking space detection [paragraph 40]. A vehicle entering the parking lot first queries the PLC for its availability [paragraph 60]. The PLC has a complete view of the parking lot state, mapping a vehicle to a parking space, and determines if it is full. This means that the common positions include details based on which positions are occupied by the control objects, and which positions are free. A free parking spot would be a target position that is outside the set of common positions); and
	repeating at least the updating the set of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position (The process disclosed above is repeated in FIG. 10 as messages from the vehicles are periodically re-broadcast with updated information [FIG. 10]. Whenever a vehicle tries to enter the parking lot, it queries the PLC for availability, and the PLC responds affirmatively if it is not full [paragraph 60]. This means that the above processes are repeated until the parking lot is filled and control objects occupy all portions of the target position (the parking lot itself)).
	Paiva Ferreira does not teach:
	The space is a three-dimensional space.
	However, this is an intended use that is of little patentable weight.  See MPEP 2111.02.	Even if given patentable weight,  High teaches:
	The space is a three-dimensional space (FIG. 1A shows an overhead view of a group of autonomous vehicles controlled by a system [Claim 1, FIG. 1A]. The vehicles can be air-based, land-base, water-based, or any combination of the three, meaning that they can be controlled objects in a three-dimensional space).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with the space is a three-dimensional space as taught by High so as to allow the system to work with aerial drones in a three-dimensional space.
	Regarding Claim 7. Paiva Ferreira in combination with High teaches the computer-implemented method of claim 5. 
	Paiva Ferreira also teaches:
	wherein the set of common positions includes at least portions of positions that are not adjacent to each other (As shown in FIGS. 1-3, the set of common positions includes an entire parking lot, and some positions are not adjacent to each other).
	Regarding Claim 8. Paiva Ferreira in combination with High teaches the computer-implemented method of claim 5. 
	Paiva Ferreira also teaches:
	the method further comprising:
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (Interpreting the entire head object as one or more portions of the head object, to move a vehicle, the PLC sends movement instructions in the form of a sequence of commands, similar to the commands used in radio-controlled cars, to lead the vehicle to the desired parking space [paragraph 60]).
	Additionally, and in the alternative, High teaches:
	the method further comprising:
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (FIG. 1B shows a larger group of autonomous vehicles separated into smaller groups. A leader will be assigned to each aspect of the group of autonomous vehicles [Claim 18], meaning that each subgroup has a leader assigned. The leader of the group is determined in part by the vehicle’s position within the group (e.g., first autonomous vehicle in the group), etc. [Column 7, lines 7-21], meaning that the vehicle in a current position closest towards the target position can be assigned the role of leader, and the sequence of vehicles can be determined based on these positions).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with the method further comprising: determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position as taught by High so as to allow subgroups within the original group of objects to move in formation towards a target position.
	Regarding Claim 9. Paiva Ferreira in combination with High teaches the computer-implemented method of claim 5. 
	Paiva Ferreira also teaches:
	the method further comprising: 
	moving a plurality of the control objects concurrently based on the set of movements made by one or more portions of the head object (the system allows for the simultaneous, platoon-based, mobility of vehicles to improve the overall exit time [paragraph 71]. This means that as the lead object moves, the other control objects will move concurrently based on the set of movements made by the head object when they move autonomously in a platoon, as described in Claim 1).
	Regarding Claim 12. Paiva Ferreira teaches a system for moving a plurality of control objects in a space (A device for self-automated parking lot for autonomous vehicles based on a vehicle network, comprising a parking lot controller that manages and coordinates a group of vehicles [Claim 1]), the system comprising:
	a processor (The system is composed of a user interface, a processor, a physical memory, and other components in FIG. 7 [paragraph 78]); and 
	a memory storing computer-executable instructions (A non-transitory storage media including program instructions for implementing the method, the instructions are executable to carry out the method [Claim 20]) that when executed by the processor cause the system to: 
	select a set of common positions, the common positions including one or more overlapping portions of an initial position and a target position of moving the plurality of control objects (vehicle movements are controlled to move autonomously in platoon and can move already parked vehicles in order to make available a parking space for a vehicle arriving to the parking space, meaning that the vehicles move autonomously from a number of start points to a number of end points, and those start and end points overlap [Claim 1, FIGS. 1-3]); 
	select a head object of the plurality of control objects, wherein the head object relates to a first control object located within the set of common positions and is adjacent to a position not occupied by the plurality of control objects in the target position (A lead vehicle is elected, as shown in FIG. 14, and the leader can be elected by the system based on a number of criteria, including vehicle position and conflicts detected, meaning that a vehicle could be selected as the head object based on the object being adjacent to a position not occupied by the plurality of control objects in the target position, as shown in FIG. 1 [paragraph 90, FIGS. 1 and 14]); 
	select a tail object of the plurality of control object, wherein the tail object is based on a second control object at a position outside the set of common positions and is movable while maintaining connectivity of a control object structure (A lead vehicle is elected, as shown in FIG. 14, and the leader can be elected by the system based on a number of criteria, including vehicle position and conflicts detected, meaning that a vehicle could be selected as the head object based on the object being adjacent to a position not occupied by the plurality of control objects in the target position, as shown in FIG. 1  [paragraph 90, FIGS. 1 and 14]. When this is done, all vehicles must be arranged in a platoon, and FIG. 12 shows the process for how each vehicle is selected for movement in the platoon. By nature of any group, one vehicle will inevitably be last in line); 
	move, in series from the head object to the tail object, each of the plurality of control objects wherein control objects subsequent to the head object repeat a set of movements made by one or more portions of the head object (FIG. 3 shows that when a vehicle wants to exit the parking structure, all vehicles in lines 1-6 have to rotate clockwise in order to let the specified vehicle exit [paragraph 70]); 
	based on the moved control objects, update the set of common positions based on the position not occupied by the plurality of control objects in the target position; 
	update the set of common positions based on one or more positions that are adjacent to portions of positions occupied by the plurality of control objects being simultaneously inside the target position and outside the set of common positions (The parking lot controller receives vehicle position and sensor status data from the vehicle modules, creating a data map of the parking lot vehicles, periodically broadcasting vehicle modules with updates of said data [Claim 16]. A collaborative parking system (CPS) communicates with a vehicle and controller [paragraph 125]. In FIG. 10, the system gathers information from the vehicles through on-board systems and the vehicles send messages containing vehicle position, which are periodically re-broadcast with updated information [FIG. 10], based on the information collected by vehicle sensors. These sensors can include parking space detection [paragraph 40]. A vehicle entering the parking lot first queries the PLC for its availability [paragraph 60]. The PLC has a complete view of the parking lot state, mapping a vehicle to a parking space, and determines if it is full. This means that the common positions include details based on which positions are occupied by the control objects, and which positions are free. A free parking spot would be a target position that is outside the set of common positions); and
	repeat at least the updating the set of common positions and the moving each of the plurality of control objects until at least one of the plurality of control objects occupies all portions of the target position (The process disclosed above is repeated in FIG. 10 as messages from the vehicles are periodically re-broadcast with updated information [FIG. 10]. Whenever a vehicle tries to enter the parking lot, it queries the PLC for availability, and the PLC responds affirmatively if it is not full [paragraph 60]. This means that the above processes are repeated until the parking lot is filled and control objects occupy all portions of the target position (the parking lot itself)).
	Paiva Ferreira does not teach:
	The space is a three-dimensional space.
	However, this is an intended use that is of little patentable weight.  See MPEP 2111.02.	Even if given patentable weight, High teaches:
	The space is a three-dimensional space (FIG. 1A shows an overhead view of a group of autonomous vehicles controlled by a system [Claim 1, FIG. 1A]. The vehicles can be air-based, land-base, water-based, or any combination of the three, meaning that they can be controlled objects in a three-dimensional space).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with the space is a three-dimensional space as taught by High so as to allow the system to work with aerial drones in a three-dimensional space.
	Regarding Claim 14. Paiva Ferriera in combination with High teaches the system of claim 12.
	Paiva Ferreira does not teach:
	wherein the set of common positions includes at least portions of positions that are not adjacent to each other (As shown in FIGS. 1-3, the set of common positions includes an entire parking lot, and some positions are not adjacent to each other).
	Regarding Claim 15. Paiva Ferriera in combination with High teaches the system of claim 12.
	Paiva Ferreira also teaches:
	the computer-executable instructions when executed further causing the system to: 
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (Interpreting the entire head object as one or more portions of the head object, to move a vehicle, the PLC sends movement instructions in the form of a sequence of commands, similar to the commands used in radio-controlled cars, to lead the vehicle to the desired parking space [paragraph 60]).
	Additionally, and in the alternative, High teaches:
	the computer-executable instructions (A memory device is included to store non-transitory computer instructions that, when executed by the control circuit, cause the control circuit to behave as described throughout the reference [Column 6, lines 29-35]) when executed further causing the system to: 
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (FIG. 1B shows a larger group of autonomous vehicles separated into smaller groups. A leader will be assigned to each aspect of the group of autonomous vehicles [Claim 18], meaning that each subgroup has a leader assigned. The leader of the group is determined in part by the vehicle’s position within the group (e.g., first autonomous vehicle in the group), etc. [Column 7, lines 7-21], meaning that the vehicle in a current position closest towards the target position can be assigned the role of leader, and the sequence of vehicles can be determined based on these positions).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with the computer-executable instructions when executed further causing the system to: determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position as taught by High so as to allow subgroups within the original group of objects to move in formation towards a target position.
	Regarding Claim 16. Paiva Ferriera in combination with High teaches the system of claim 12.
	Paiva Ferreira also teaches:
	the computer-executable instructions when executed further causing the system to: 
	move a plurality of portions of the plurality of the control objects concurrently based on the set of movements made by one or more portions of the head object (the system allows for the simultaneous, platoon-based, mobility of vehicles to improve the overall exit time [paragraph 71]. This means that as the lead object moves, the other control objects will move concurrently based on the set of movements made by the head object when they move autonomously in a platoon, as described in Claim 1).
	Regarding Claim 21. Paiva Ferreira teaches the computer-readable non-transitory recording medium of claim 19, the computer-executable instructions when executed further causing the system to:
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (Interpreting the entire head object as one or more portions of the head object, to move a vehicle, the PLC sends movement instructions in the form of a sequence of commands, similar to the commands used in radio-controlled cars, to lead the vehicle to the desired parking space [paragraph 60]).
	Additionally, and in the alternative, High teaches:
	the computer-readable non-transitory recording medium of claim 19, the computer-executable instructions when executed further causing the system to:
	determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position (FIG. 1B shows a larger group of autonomous vehicles separated into smaller groups. A leader will be assigned to each aspect of the group of autonomous vehicles [Claim 18], meaning that each subgroup has a leader assigned. The leader of the group is determined in part by the vehicle’s position within the group (e.g., first autonomous vehicle in the group), etc. [Column 7, lines 7-21], meaning that the vehicle in a current position closest towards the target position can be assigned the role of leader, and the sequence of vehicles can be determined based on these positions).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with the computer-readable non-transitory recording medium of claim 19, the computer-executable instructions when executed further causing the system to: determine a sequence of moving one or more portions of the head object based on a current position of the head object and the target position as taught by High so as to allow subgroups within the original group of objects to move in formation towards a target position.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paiva Ferreira et al. US 20170212511 A1 (“Paiva Ferreira”) in view of High et al. US 10254766 B2 (“High”) as applied to claims 5, 12, and 19 above, and further in view of Smartt et al. US 20180211546 A1 (“Smartt”) and Dudar US 20190035283 A1 (“Dudar”).
	Regarding Claim 6. Paiva Ferreira in combination with High teaches the computer-implemented method of claim 5. 
	Paiva Ferreira does not teach:
	wherein the connectivity of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object.
	However, Smartt teaches:
	wherein the connectivity of the control object structure relates to a formation of a control object structure by control object units based on each control object’s proximity to another control object (A system in which a Network Operations Center (NOC), and FIG. 3 shows a variety of communications links between vehicles in a platoon [paragraph 19]. An ad hoc mesh network may be used. For example, a vehicle traveling through an area with good cellular connectivity to the NOC may enter a zone that has no wireless connectivity [paragraph 70], and it will be out of contact with the NOC for some period of time, but will regain wireless connectivity sooner than vehicle. In at least some aspects, the NOC knows with reasonable precision the location of each of the vehicles that it monitors based on travel forecasts, even when cellular or similar links are unavailable, and the NOC will send messages through vehicle 100 in FIG. 3 to vehicle X when vehicle X does not have connectivity to the NOC, meaning that the network connectivity is directly related to the proximity of vehicles towards one another).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein the connectivity of the control object structure relates to a formation of a control object structure by control object units based on each control object’s proximity to another control object as taught by Smartt so as to avoid connection loss to a control object that is in a dead zone.
	Paiva Ferreira also does not teach:
	wherein the connection of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object.
	However, Dudar teaches:
	wherein the connection of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object (A system for platooning vehicles in which a processor may be programmed to determine the location of a host vehicle, wherein the vehicle computer may communicate and receive data from nearby vehicles [paragraph 10]. The method may further include receiving data from a nearby vehicle, detecting the nearby vehicle has at least one of a powertrain type and emissions similar to a powertrain type and emissions of a host vehicle [paragraph 13]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein the connection of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object as taught by Dudar so as to allow the control objects to connect with other robots based on proximity, and not connect with distant robots. 
	Regarding Claim 13. Paiva Ferriera in combination with High teaches the system of claim 12.
	Paiva Ferreira does not teach:
	wherein the connectivity of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object.
	However, Smartt teaches:
	wherein the connectivity of the control object structure relates to a formation of a control object structure by control object units based on each control object’s proximity to another control object (A system in which a Network Operations Center (NOC), and FIG. 3 shows a variety of communications links between vehicles in a platoon [paragraph 19]. An ad hoc mesh network may be used. For example, a vehicle traveling through an area with good cellular connectivity to the NOC may enter a zone that has no wireless connectivity [paragraph 70], and it will be out of contact with the NOC for some period of time, but will regain wireless connectivity sooner than vehicle. In at least some aspects, the NOC knows with reasonable precision the location of each of the vehicles that it monitors based on travel forecasts, even when cellular or similar links are unavailable, and the NOC will send messages through vehicle 100 in FIG. 3 to vehicle X when vehicle X does not have connectivity to the NOC, meaning that the network connectivity is directly related to the proximity of vehicles towards one another).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein the connectivity of the control object structure relates to a formation of a control object structure by control object units based on each control object’s proximity to another control object as taught by Smartt so as to avoid connection loss to a control object that is in a dead zone.
	Paiva Ferreira also does not teach:
	wherein the connection of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object.
	However, Dudar teaches:
	wherein the connection of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object (A system for platooning vehicles in which a processor may be programmed to determine the location of a host vehicle, wherein the vehicle computer may communicate and receive data from nearby vehicles [paragraph 10]. The method may further include receiving data from a nearby vehicle, detecting the nearby vehicle has at least one of a powertrain type and emissions similar to a powertrain type and emissions of a host vehicle [paragraph 13]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein the connection of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object as taught by Dudar so as to allow the control objects to connect with other robots based on proximity, and not connect with distant robots. 
	Regarding Claim 20. Paiva Ferreira teaches the computer-readable non-transitory recording medium of claim 19.
	Paiva Ferreira also teaches:
	wherein the set of common positions includes at least portions of positions that are not adjacent to each other (As shown in FIGS. 1-3, the set of common positions includes an entire parking lot, and some positions are not adjacent to each other).
	Paiva Ferreira does not teach:
	wherein the connectivity of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object.
	However, Smartt teaches:
	wherein the connectivity of the control object structure relates to a formation of a control object structure by control object units based on each control object’s proximity to another control object (A system in which a Network Operations Center (NOC), and FIG. 3 shows a variety of communications links between vehicles in a platoon [paragraph 19]. An ad hoc mesh network may be used. For example, a vehicle traveling through an area with good cellular connectivity to the NOC may enter a zone that has no wireless connectivity [paragraph 70], and it will be out of contact with the NOC for some period of time, but will regain wireless connectivity sooner than vehicle. In at least some aspects, the NOC knows with reasonable precision the location of each of the vehicles that it monitors based on travel forecasts, even when cellular or similar links are unavailable, and the NOC will send messages through vehicle 100 in FIG. 3 to vehicle X when vehicle X does not have connectivity to the NOC, meaning that the network connectivity is directly related to the proximity of vehicles towards one another).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein the connectivity of the control object structure relates to a formation of a control object structure by control object units based on each control object’s proximity to another control object as taught by Smartt so as to avoid connection loss to a control object that is in a dead zone.
	Paiva Ferreira also does not teach:
	wherein the connection of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object.
	However, Dudar teaches:
	wherein the connection of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object (A system for platooning vehicles in which a processor may be programmed to determine the location of a host vehicle, wherein the vehicle computer may communicate and receive data from nearby vehicles [paragraph 10]. The method may further include receiving data from a nearby vehicle, detecting the nearby vehicle has at least one of a powertrain type and emissions similar to a powertrain type and emissions of a host vehicle [paragraph 13]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein the connection of the control object structure relates to a formation of a control object structure by control object units based on each control object being adjacent to another control object as taught by Dudar so as to allow the control objects to connect with other robots based on proximity, and not connect with distant robots. 

Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paiva Ferreira et al. US 20170212511 A1 (“Paiva Ferreira”) in view of High et al. US 10254766 B2 (“High”) as applied to claims 5 and 12 above, and further in view of Pohl US 20190049944 A1 (“Pohl”).
	Regarding Claim 10. Paiva Ferreira in combination with High teaches the computer-implemented method of claim 5. 
	Paiva Ferreira does not teach:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another.
	However, Pohl teaches:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another (A system for managing unmanned aerial vehicles by associating them with bounding volumes, shown in FIG. 7 to be spherical regions in a three-dimensional, cubic arrangement. For demonstrative purposes, the reference shows spherical bounding volumes, but other bounding volume shapes may be used, including cubic bounding volumes [paragraph 47]. This means that the spheres shown in FIG. 7 could be replaced with cubicle spaces of equal size).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another as taught by Pohl so as to make the three-dimensional space easier to graph and coordinate robot movements.
	Regarding Claim 11. Paiva Ferreira in combination with High teaches the computer-implemented method of claim 10. 
	Paiva Ferreira does not teach:
	wherein each of the plurality of control object comprises four distinct cubes of the equal size, 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct.
	However, Pohl teaches:
	wherein each of the plurality of control object comprises four distinct cubes of the equal size, 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct (Interpreting control object to include things such as small groups or subgroups, Pohl teaches in FIG. 6 that a 2x4 bounding volume arrangement can include corresponding UAVs (a group of unmanned aerial vehicles) for a UAV light show, wherein each of the bounding volumes, shown at 401-408. These volumes are shown as spheres, but can be cubes instead [paragraph 47]. Bounding volume 402, a first cube, is connected to 401 by one surface, 403 by a second surface, and 406 by a third surface, forming four cubes wherein the first cube is adjacent to four other cubes through three different surfaces [FIG. 6]. It should be noted that the current claims of the application do not specify that the control object comprises only four distinct cubes, and so Pohl reads on the claim language as written).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein each of the plurality of control object comprises four distinct cubes of the equal size, wherein a first cube being adjacent to a second cube on a first surface of the first cube, wherein the first cube being adjacent to a third cube on a second surface of the first cube, wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 	wherein the first surface, the second surface, and the third surface are distinct as taught by Pohl so as to allow control objects to occupy multiple subareas for easier coordination from the computer. 
	Regarding Claim 17. Paiva Ferriera in combination with High teaches the system of claim 12.
	Paiva Ferreira does not teach:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another. 
	However, Pohl teaches:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another (A system for managing unmanned aerial vehicles by associating them with bounding volumes, shown in FIG. 7 to be spherical regions in a three-dimensional, cubic arrangement. For demonstrative purposes, the reference shows spherical bounding volumes, but other bounding volume shapes may be used, including cubic bounding volumes [paragraph 47]. This means that the spheres shown in FIG. 7 could be replaced with cubicle spaces of equal size).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another as taught by Pohl so as to make the three-dimensional space easier to graph and coordinate robot movements.
	Regarding Claim 18. Paiva Ferriera in combination with High teaches the system of claim 17.
	Paiva Ferreira does not teach:
	wherein each of the plurality of control object comprises four distinct cubes of the equal size, 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 
	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct.
	However, Pohl teaches:
	wherein each of the plurality of control object comprises four distinct cubes of the equal size, 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct (Interpreting control object to include things such as small groups or subgroups, Pohl teaches in FIG. 6 that a 2x4 bounding volume arrangement can include corresponding UAVs (a group of unmanned aerial vehicles) for a UAV light show, wherein each of the bounding volumes, shown at 401-408. These volumes are shown as spheres, but can be cubes instead [paragraph 47]. Bounding volume 402, a first cube, is connected to 401 by one surface, 403 by a second surface, and 406 by a third surface, forming four cubes wherein the first cube is adjacent to four other cubes through three different surfaces [FIG. 6]. It should be noted that the current claims of the application do not specify that the control object comprises only four distinct cubes, and so Pohl reads on the claim language as written).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein each of the plurality of control object comprises four distinct cubes of the equal size, wherein a first cube being adjacent to a second cube on a first surface of the first cube, wherein the first cube being adjacent to a third cube on a second surface of the first cube, wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 	wherein the first surface, the second surface, and the third surface are distinct as taught by Pohl so as to allow control objects to occupy multiple subareas for easier coordination from the computer. 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Paiva Ferreira et al. US 20170212511 A1 (“Paiva Ferreira”) as applied to claim 19 above, and further in view of Pohl US 20190049944 A1 (“Pohl”).
	Regarding Claim 23. Paiva Ferreira teaches the computer-readable non-transitory recording medium of claim 19.
	Paiva Ferreira does not teach:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another.
	However, Pohl teaches:
	wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another (A system for managing unmanned aerial vehicles by associating them with bounding volumes, shown in FIG. 7 to be spherical regions in a three-dimensional, cubic arrangement. For demonstrative purposes, the reference shows spherical bounding volumes, but other bounding volume shapes may be used, including cubic bounding volumes [paragraph 47]. This means that the spheres shown in FIG. 7 could be replaced with cubicle spaces of equal size).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein the three-dimensional space comprises one or more positions, and wherein each of the one or more positions comprises a plurality of cubicle spaces of an equal size connected to one another as taught by Pohl so as to make the three-dimensional space easier to graph and coordinate robot movements.
	Regarding Claim 24. Paiva Ferreira teaches the computer-readable non-transitory recording medium of claim 19.
	Paiva Ferreira does not teach:
	wherein each of the plurality of control object comprises four distinct cubes of the equal size, 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 
	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct.
	However, Pohl teaches:
	wherein each of the plurality of control object comprises four distinct cubes of the equal size, 
	wherein a first cube being adjacent to a second cube on a first surface of the first cube, 	wherein the first cube being adjacent to a third cube on a second surface of the first cube, 
	wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 
	wherein the first surface, the second surface, and the third surface are distinct (Interpreting control object to include things such as small groups or subgroups, Pohl teaches in FIG. 6 that a 2x4 bounding volume arrangement can include corresponding UAVs (a group of unmanned aerial vehicles) for a UAV light show, wherein each of the bounding volumes, shown at 401-408. These volumes are shown as spheres, but can be cubes instead [paragraph 47]. Bounding volume 402, a first cube, is connected to 401 by one surface, 403 by a second surface, and 406 by a third surface, forming four cubes wherein the first cube is adjacent to four other cubes through three different surfaces [FIG. 6]. It should be noted that the current claims of the application do not specify that the control object comprises only four distinct cubes, and so Pohl reads on the claim language as written).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Paiva Ferreira with wherein each of the plurality of control object comprises four distinct cubes of the equal size, wherein a first cube being adjacent to a second cube on a first surface of the first cube, wherein the first cube being adjacent to a third cube on a second surface of the first cube, wherein the first cube being adjacent to a fourth cube on a third surface of the first cube, and 	wherein the first surface, the second surface, and the third surface are distinct as taught by Pohl so as to allow control objects to occupy multiple subareas for easier coordination from the computer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664